DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hwang et al (WO 2018/004,918; hereinafter Hwang) in view of Harrison et al (US 2011/0,287,820; hereinafter Harrison) in view of Bernal Castillo et al (US 2015/0,055,789; hereinafter Castillo) in view of Bennett (US 8,818,354).
	Regarding claim 1, Hwang disclose a method, comprising: 
 	at a user equipment (UE or mobile device 100; page 4, lines 2-6, lines 22-24; page 7, line 30-33) configured with a plurality of antenna panels (plurality of antenna group from different locations of UE or mobile device/transceiver 100; page 5, lines 6-27; fig. 1, 5), 
each antenna panel configured to beamform over a millimeter wave frequency band (beamforming in extremely high frequency band, a.k.a. millimeter wave band; pg. 1, lines 20-28; the antennas may be arranged in a defined geometrical setting, such as a uniform array, a linear array, etc….depending on the geometry of the antennas, directions of constructive and destructive superposition can be generated making up the beams where digital beamforming may be used such the phases of the signal are manipulated digitally…; pg. 6, lines 2-25; pg. 15, line 21- pg. 16, line 18);
 	identifying a predetermined condition (determination circuit 10 includes directional sensors 12 configured to detect presence of blocker or sense attenuating object information; pg. 9, line 9-11; pg. 4, lines 25-29) corresponding to a first antenna panel of the plurality of antenna panels (a first set of physical antenna elements from the plurality of antenna sets that are aligned to the blockers’ directions are identified, i.e. a set of detected blocker directions can be deterministically mapped to a set of antennas; step 64, fig. 6, page 15, lines 21-32).
selecting a second antenna panel of the plurality of antenna panels based on identifying the predetermined condition corresponding to the first antenna panel (selecting antennas from a different location of UE or mobile device 10 based on detection of an attenuating object or blocker or selecting a set of antennas not aligned to the blockers’ direction, fig. 6, steps 64 & 68; page 5, lines 23-26; a group of second multitude of transmission antenna elements are selected to avoid the detected blockers based on sensor fed information about blockers/attenuating object information wherein the antennas may be arranged in a defined geometrical setting, such as a uniform array, a linear array, or a set of physical antennas not aligned to the blocker’s direction is selected as the candidate set of transmission antennas; pg. 5, lines 31-33; pg. 8, lines 12-13, pg. 6, lines 2-20; pg. 15, line 21- pg. 16, line 18); 
and transmitting a beam via the second antenna panel based on the selection (beam directions of those second antenna elements selected to avoid the detected blockers are selected and transmitted based on beam directions estimated to provide better signal transmission quality using beam training mechanisms that avoid less desirable directions that include the ones with blockers, the spatial transmission mode may correspond to the selected antenna beam; in some examples, the control module 14 may be configured to carry out beamforming or beam selection based on a subset of antennas or beams determined based on the spatial transmission or reception mode; pg. 8, lines 11-19; pg. 4, lines 11-15; pg. 5, line 31-33; pg. 7, lines 1-4; pg. 9, lines 27-29).  Hwang do not disclose wherein the predetermined condition comprise detecting whether an accessory is connected to the UE and a type of accessory connected to the UE wherein the type of accessory indicates where an interference is generated relative to the UE.  Harrison disclose a predetermined condition comprise detecting whether an accessory is connected to the UE (detecting connection of the mobile device (300, 400, 500) to the accessory device (310, 410, 510, 515), switching from the first internal antenna (279, 280, 350, 450, 550) to the selected external antenna (380, 480, 484, 488, 570, 585, 598) as the antenna for the receiver; para. [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to detect whether an accessory is connected to the user equipment and selecting and switching to another antenna based on the detected connection of accessory device to the user equipment. Hwang and Harrison do not explicitly disclose detecting a type of accessory connected to the UE.  In the same field of endeavor, Castillo disclose detecting a type of accessory connected to the UE (the application processor 230 may be configured to detect capabilities of a device when the device is plugged into the master device 102 and to detect the type of accessory, e.g. whether the device corresponds to a headset without a microphone, a headset that includes a standard microphone, or an ANC headset that includes a standard microphone and ANC microphones; ¶ [0043], [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since an application processor in any UE would be capable of detecting the type of accessory being connected.  Even though Harrison disclose UE 100 can utilized an antenna contained in cables 180 used to connect the UE 100 to an accessory 110, 120, 130 (¶ [0030]), Hwang, Harrison, and Castillo do not explicitly disclose wherein the type of accessory indicates where an interference is generated relative the UE.  In the same field of endeavor,  Bennett disclose wherein the type of accessory indicates where an interference is generated relative the UE (USB cable connection and/or operation of a liquid crystal display (LCD) monitor on the nearby PC may actually cause interference with some functions of the mobile station, such as signal reception; col 1, line 65 - col 2, line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to detect interference in the cable connection with the accessory device, i.e. the cable connection as disclosed in Harrison, that may affect or reduce signal reception in the UE connection with the accessory as is notoriously old in the art.
Regarding claim 2, Hwang and Harrison disclose the method of claim 1, wherein the predetermined condition is one of detecting an obstruction or detecting an accessory is connected to the UE (the determination circuit 10 of mobile transceiver 100 comprises at least one sensor 12 configured to sense attenuating object information that detect the presence and direction of blockers; Hwang; page 4, lines 17-26).
Regarding claim 3, Hwang and Harrison disclose the method of claim 2, wherein detecting the obstruction comprises receiving a signal from a sensor of the UE (mobile transceiver or UE 100 comprises at least one sensor 12 configured to sense attenuating object information that detect the presence and direction of blockers; Hwang; page 4, lines 17-26). 
Regarding claim 4, Hwang, Harrison, Castillo, and Bennett disclose the method of claim 2, wherein Castillo disclose detecting the accessory (104) is connected to the UE is based on a signal received from an applications processor (230) of the UE (¶ 63).  
Regarding claim 5, Hwang and Harrison disclose the method of claim 1, wherein, when each of the antenna panels has a corresponding predetermined condition, the method further comprising: beamforming a beam from one of the antenna panels to mitigate the effects of the predetermined condition (beam selection based on sensor fed information about blockers or attenuating object information, the selection or generation of beams may depend on whether spatial nulling or spatial interference reduction is applied, whether there is line of sight or non-line of sight propagation…..; Hwang; pg. 5, line 31-33; pg.6, line 21-24; pg. 16, lines 20-30, the control module 14 is configured to select one or more beams for transmission or reception based on a beam specific metric determined for at least a subset of the grid of beams based on attenuating object information for at least a subset of the grid of coverage regions, the metric can be determined in a way that the higher a likelihood of an attenuating object being located in a beam direction the lower the likelihood for said beam to be selected for transmission or reception; Hwang; pg. 15, lines 9-14).
Regarding claim 6, Hwang and Harrison disclose the method of claim 1, wherein, when the first antenna panel and the second antenna panel have a corresponding predetermined condition, the method further comprising: selecting one of the first antenna panel and the second antenna for transmitting the beam based on a comparison of a metric for the first and second antenna panel (the antennas may be arranged in a defined geometrical setting, such as a uniform array, a linear array, or a set of antennas, etc. examples may carry out antenna selection of a multitude of transmission elements based on sensor fed information about blockers or attenuating object information, i.e. directional sensors compare the metric of first group of antenna elements aligned to the blockers’ direction with metric of second group of antennas aligned to the second group of antenna elements not aligned to the blockers’ direction; Hwang; pg. 5, line 31 - pg. 6, line 10; step 64, fig. 6, pg. 15, lines 21-32).
Regarding claims 7 and 16, Hwang disclose a user equipment and its method, comprising: a plurality of antenna panels (the antennas may be arranged in a defined geometrical setting, such as a uniform array, a linear array, a circular array, a triangular array, a uniform field, a field array, combinations thereof, etc. or a set of physical antennas; pg. 6, lines 1-4; pg. 15, lines 27-30): 
a sensor (12) configured to detect, for each antenna panel, whether there is an obstruction between the antenna panel and an intended reception point for a signal to be transmitted by the UE (a set of detected blocker directions can be deterministically mapped to a set of antennas; pg. 9, line 9-11; pg. 4, lines 25-29; pg. 15, lines 31-32);  
and a processor (a control module 14 may be implemented using one or more processing units, one or more processing devices, any means for processing, such as a processor, pg. 4, line 32-33) configured to select one of the antenna panels to transmit the signal based on at least the whether the sensor detected a corresponding obstruction for each of the antenna panels (controlling means 14 is configured for determining the spatial transmission or reception mode of the mobile transceiver 100 based on the sensed attenuating object information which may comprise different antenna selections; pg. 5, line 10-20, examples may carry out antenna selection of a  set of antennas based on sensor fed information about blockers or attenuating object information, the antennas may be arranged in a defined geometrical setting, such as a uniform array, a linear array, a circular array, a triangular array, a uniform field, a field array, combinations thereof, or a set of antennas, etc.; pg. 5, line 31 – pg. 6, line 4).  
Hwang do not disclose the processor configured to detect the predetermined condition comprises detecting whether an accessory is connected to the UE.  In the same field of endeavor, Harrison disclose the processor configured to detect a predetermined condition comprise detecting whether an accessory is connected to the UE (detecting connection of the mobile device (300, 400, 500) to the accessory device (310, 410, 510, 515), switching from the first internal antenna (279, 280, 350, 450, 550) to the selected external antenna (380, 480, 484, 488, 570, 585, 598) as the antenna for the receiver; paragraphs [0081], [0060], [0032], fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to detect whether an accessory is connected to the user equipment and selecting and switching to another antenna based on the detected connection of accessory device to the user equipment.  Hwang and Harrison do not explicitly disclose detecting a type of accessory connected to the UE.  In the same field of endeavor, Castillo disclose detecting a type of accessory connected to the UE (the application processor 230 may be configured to detect capabilities of a device when the device is plugged into the master device 102 and to detect the type of accessory that is connected, e.g. whether the device corresponds to a headset without a microphone, a headset that includes a standard microphone, or an ANC headset that includes a standard microphone and ANC microphones; ¶ [0043], [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since an application processor in any UE would be capable of detecting the type of accessory being connected.  Even though Harrison disclose UE 100 can utilized an antenna contained in cables 180 used to connect the UE 100 to an accessory 110, 120, 130 (¶ [0030]), Hwang, Harrison, and Castillo do not explicitly disclose wherein the type of accessory indicates where an interference is generated relative the UE.  In the same field of endeavor,  Bennett disclose wherein the type of accessory indicates where an interference is generated relative the UE (USB cable connection and/or operation of a liquid crystal display (LCD) monitor on the nearby PC may actually cause interference with some functions of the mobile station, such as signal reception; col 1, line 65 - col 2, line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to detect interference in the cable connection with the accessory device, i.e. the cable connection as disclosed in Harrison, that may affect or reduce signal reception in the UE connection with the accessory as is notoriously old in the art.
 	Regarding claim 8, Hwang and Harrison disclose the method of claim 7, wherein, when there is no obstruction for any of the antenna panels, the selecting the one of the antenna panels is further based on a comparison of a metric for each of the antenna panels (the set of active antennas is based on the touch detection results, e.g. each antenna may a quality metric that is periodically updated based on a reference signal, where the member antenna has the highest metric among the antennas in the group of directions; detecting, with one or more sensors, the presence and/or an attenuation strength and the direction of an object or blocker that degrades the transmitted or received signal strength or signal quality, and mapping, if a blocker is detected, the direction of the detected blocker to one or more transmission/reception directions, reducing a preference metric of each mapped direction, relative to the amount of overlap between the angular coverage of the sensor that detected a blocker and the angular coverage of the mapped beam and using the beam directions in the decreasing order of the associated preference metric; Hwang; pg. 16, lines 2-7; pg. 16, lines 22-30).
Regarding claim 9, Hwang and Harrison disclose the method of claim 7, wherein, when there is at least one of the antenna panels where there is no obstruction, the selecting the one of the antenna panels includes selecting the at least one of the antenna panels where there is no obstruction (a set of second transmission antennas are selected to avoid the detected blockers based on sensor fed information about blockers/attenuating object information wherein the antennas may be arranged in a defined geometrical setting, such as a uniform array, a linear array, or a set of physical antennas not aligned to the blocker’ direction is selected as the candidate set of transmission antennas; Hwang; pg. 5, lines 31-33; pg. 8, lines 12-13, pg. 6, lines 2-20; pg. 15, line 21- pg. 16, line 18). 
Regarding claim 10, Hwang and Harrison disclose the method of claim 7, wherein, when all of the antenna panels have a corresponding obstruction, the selecting the one of the antenna panels is further based on a level of the corresponding obstruction (detecting an attenuation strength of a blocker that degrades the signal quality, mapping, if a blocker is detected, the direction of the detected blocker to one or more transmission or reception directions and reducing a preference metric of each mapped direction, relative to the amount of overlap between the angular coverage of the sensor that detected a blocker and the angular coverage of the mapped beam, using the beam directions in the decreasing order of the associated preference metrics in determining a transmission and/or a reception direction, e.g. only the beam direction whose preference metric exceeds a predetermined threshold are used in determining a transmission and/or a reception direction; enabling priority assignment schemes to avoid the directions toward human bodies for regulatory conformance on human exposure to electromagnetic radiation without necessarily reducing communication quality; Hwang; pg. 9, lines 1-3; pg. 16, line 22 – pg. 17, line 2).
 	Regarding claim 11, Hwang and Harrison disclose the method of claim 7, further comprising: when the one of the antenna panels includes the corresponding obstruction, determining whether the corresponding obstruction comprises a body part (Hwang; pg. 19, lines 9-10; pg. 9, lines 4-5).  
 	Regarding claim 12, Hwang and Harrison disclose the method of claim 11, further comprising: when the corresponding obstruction comprises the body part, performing a beam steering operation to transmit the signal (examples may selectively avoid a direction of human bodies for beamformed transmission, Hwang, pg. 9, lines 6-9; touch sensors in some examples, whereby only those antennas facing the surfaces which are not touched by biological body parts are switched on or selected to provide directional antenna diversity, in such an example, the control module 14 may be configured to determine the transmission or reception mode to reduce a radio frequency exposure for the human body, the control module 14 may be configured to carry out beamforming or beam selection based on a subset of antennas or beams determined based on the spatial transmission or reception mode, the example method may be used in conjunction with beam training methods for beam steering; Hwang; pg. 4, lines 17-20; pg. 9, lines 16-29; fig. 2 shows a flow diagram of an example method for blocker determination and avoidance via beam steering). 
Regarding claim 14, Hwang and Harrison disclose the method of claim 7, wherein the determining a predetermined condition based on the received signal, comprises determining one of a reference signal receive power or signal-to-noise ratio for the received signal (training mechanisms identify the directions with desirable qualities, e.g. high signal strength or high signal-to-noise ratio, and select the beam according to the identified desirable directions, since beam directions blocked by absorbing objects exhibit undesirable signal qualities, beam training has the effect of reducing the chance of selecting beams toward blockers; detecting, with one or more sensors, the presence and/or an attenuation strength and the direction of an object or blocker that degrades the transmitted or received signal strength or signal quality; Hwang; pg. 4, lines 11-15; pg. 16, lines 22-24).
 	Regarding claim 15, Hwang and Harrison disclose the method of claim 7, wherein the detecting whether there is an obstruction between the antenna panel and an intended reception point is performed at one of a predetermined time interval or when a beam management operation is triggered (since beam directions blocked by absorbing objects exhibit undesirable signal qualities, beam training has the effect of reducing the chance of selecting beams toward blockers, examples may provide a concept for blocker avoidance that use information from proximity or touch sensors in the communicating device to explicitly detect the presence and direction of blockers, examples may be used in conjunction with beam training methods for beam steering; Hwang; pg. 4, lines 8-20; detecting for blocker when procedure for beam management is triggered, Hwang; fig. 2, pg. 10, lines 20-29). 
 	Regarding claim 17, Hwang and Harrison disclose the UE of claim 16, wherein the sensor comprises one of a camera, an infrared sensor, a thermal sensor, a proximity sensor, a gyroscope, or a radar (infrared or proximity sensor; Hwang; pg. 9, lines 31-34; pg. 4, lines 17-18). 
Regarding claim 18, Hwang and Harrison disclose the UE of claim 16, wherein, when the one of the antenna panels includes the corresponding obstruction, the processor determines whether the corresponding obstruction comprises a body part (the sensor 12 is configured to sense proximity or direction of a human body, the control module 14 of any of the previous examples is configured to determine the transmission or reception mode to reduce a radio frequency exposure radiation for the human body; deriving the desired sensor information, e.g. proximity of human body, directly from observing relevant electrical parameters of antennas or antenna module; Hwang; pg. 19, lines 9-14; pg. 10, lines 1-2).
 	Regarding claim 19, Hwang and Harrison disclose the UE of claim 18, wherein, when the corresponding obstruction comprises the body part, a beam steering operation is performed to transmit the signal (examples may selectively avoid a direction of human bodies for beamformed transmission, touch sensors whereby only those antennas facing the surfaces which are not touched by biological body parts are switched on or selected to provide directional antenna diversity, in such an example, the control module 14 may be configured to determine the transmission or reception mode to reduce a radio frequency exposure for the human body, the control module 14 may be configured to carry out beamforming or beam selection based on a subset of antennas or beams determined based on the spatial transmission or reception mode, the example method may be used in conjunction with beam training methods for beam steering; Hwang; pg. 4, lines 17-20; pg. 9, lines 6-9; pg. 9, lines 16-29; fig. 2 shows a flow diagram of an example method for blocker determination and avoidance via beam steering). 
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (WO 2018/004,918) in view of Harrison et al (US 2011/0,287,820) in view of Bernal Castillo et al (US 2015/0,055,789; hereinafter Castillo) in view of Bennett (US 8,818,354) further in view of Ren et al (WO 2018/177,224).
	Regarding claim 13 and 20, Hwang, Harrison, Castillo, and Bennett disclose the method and UE of claim 11 and 18 respectively, further comprising: wherein Hwang disclose when the corresponding obstruction does not comprise the body part, performing a beam sweeping operation to transmit the signal (there is a wide array of proximity sensor types that can detect different target materials, e.g. inductive sensors target metals, photoelectric sensors can target plastics; Hwang; pg. 10, lines 32-34; fig. 2 show a method for using a beam sweeping operation where an initial set of antennas used for initial access can be used for beam sweeping; Hwang; pg. 10, lines 20-25).  Hwang do not specifically disclose beam sweeping.  In the same field of endeavor, Ren et al disclose beam sweeping to obtain an optimum beam pair link even when there’s non-body part obstruction, i.e. a vehicle, in the path of the beam pair link (pg. 1, line 25-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to synchronize with the system and receive the minimum system information broadcast.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648